Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, applicant recites a “third controller of the bicycle component”.  A “third controller” presumes that there are first and second controllers as part of the claimed combination.  However, the claim lacks reference to a first or second controller.  Therefore, it is not clear if claim 10 is meant to recite three controllers (a first, second and third controller) or a single controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (PGPub 2015/0180517) in view of Watari (2015/0345620).
Regarding claim 1, Abe teaches a bicycle communication apparatus comprising: a base portion 72; and a wireless communicator 12 provided at the base portion.  The wireless communicator is configured to transmit first information related to a function of a bicycle (battery B charge) and second information related to a shifting device of the bicycle through wireless communication (see Figure 2, battery B and shifting devices FD, RD, are wired to communication device 12.  Communication device 12 transmits and receives signals wirelessly from cycle computer CC).  
Abe lacks first information related to a motor that assists in propulsion of the bicycle.
Watari teaches a bicycle communication apparatus including a communicator and signal processor 60 that receives, processes, and transmits first information related to a motor that assists in propulsion of a bicycle (Force sensor 28, manual calculation unit 62, assisting controller 64) and second information (gear shift operating information from device 30, shift controller 66, shift actuator 48) related to a shifting device of the bicycle,
It would have been obvious to configure the communication device of Abe to transmit information related to a motor that assists in propulsion of the bicycle as well as information related to a shifting device, as taught by Watari, in order to facilitate control of a bicycle having motor propulsion assist in a way that consolidates the hardware required to control bicycle operation.
Regarding claim 2, Watari teaches the first information of the wireless communicator includes information for indicating a control state of the motor and Abe teaches the first information is displayed on an external device (see para [0065], lines 24-26.

Regarding claim 4, Abe teaches the base portion 72 has an accommodation space (in housing 72, illustrated in Figure 5), and the wireless communicator (substrate 74 supports wireless transmitter 46 and information receiver 44; see para [0066], lines 1-10) is provided in the accommodation space (also illustrated in Figure 5).  
Regarding claim 5, the wireless communicator of the combination is configured to receive the first information and the second information from a bicycle component, and is configured to transmit the first information that was received and the second information that was received (the communicator of Abe includes a transmitter 46 and an information receiver 44; se para [0066], lines 8-10).
Regarding claim 6, the base portion is provided independently from the bicycle component (see Figure 1 of Abe, the base portion of communication apparatus is mounted to the down tube 14a at a spacing from the shifting devices FD, RD). 
Regarding claims 8 and 9, the wireless communicator of the combination is configured to receive the first information from a first controller of the bicycle component in which the first controller controls the motor and receive the second information from a second controller of the bicycle component in which the second controller controls the shifting device (controllers are positioned on the respective bicycle components to physically actuate the control operations.  
Regarding claim 10, the wireless communicator is configured to receive the first information and the second information from a third controller of the bicycle component in which the third controller controls the motor and the shifting device (Watari teaches a single control unit that processes control signals for both the assist motor controller and the shift controller).  

Regarding claim 12, the bicycle component includes an operating device that operates either the motor or the shifting device, or both the motor and the shifting device, and the wireless communicator is configured to receive the first information or the second information from the operating device, or both the first information and the second information from the operating device (both Abe and Watari teach, as least gear shift operating devices; shift operating device 30 in Watari and shift operating devices ODR, ODL in Abe; in both references signal processing units receive the information from the operating devices).
Regarding claim 13, Abe illustrates a wired communicator C4, C5, C7, in Figure 2, configured to communicate with the bicycle component FD, RD via a wire (wire power cables C1-C7, see para [0052], lines 1-10).  
Regarding claim 14, the wired communicator includes a power line communication circuit (junction J2 in Abe).  
Regarding claims 15 and 16, Abe teaches a first connector 72a connectable to a first electrical cable that connects the bicycle component to the wired communicator and at least one second connector 72b electrically connected to the first connector in parallel (see Figure 5 of Abe). 
Regarding claim 17, the bicycle communication device of Abe includes a cover 76 detachably coupled to the at least one second connector (as broadly recited); and a coupling member 82 provided at the cover and configured to be coupled to a linear member installed on the bicycle.  
18. The bicycle communication apparatus according to claim 17, wherein the cover includes a first part, and the coupling member includes a second part coupled to the first part, as broadly recited (direct coupling is not claimed).  
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe and Watari as applied to claims 1-6 and 18-19 above, and further in view of Kikkawa (PGPub 2018/0257740).
Regarding claim 7, the combination lacks the positioning of the base portion at the bicycle component (the base portion of the communication device of Abe is positioned a small distance from the bicycle components, as seen in Figure 1).  
Kikkawa teaches positioning a motor controller and signal processor 20 on the assist motor 30 (see Figure 1, para [0027]).
It would have been obvious to one of ordinary skill in the art to position the base portion of the communication device at the bicycle component, in view of the teaching of Kikkawa, in order to reduce the wiring required to connect the component to the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abe and Watari as applied to claims 1-6 and 18-19 above, and further in view of Kuroda (PGPub 2014/0290411).
Regarding claim 20, the combination lacks an operating portion operatively coupled to the wired communicator that transmits a control signal to change a control state of the motor in response to the operating portion being operated.  
Kuroda teaches a communication apparatus that can be wired, as illustrated or have wireless connects to other bicycle components (see para [0031], lines 12-14) and that includes an operating portion (mode selection button 20a) coupled to the wired communicator that transmits a control signal to change a control state of a bicycle component.
.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Watari as applied to claims 1-6 and 18-19 above, and further in view of Biderman (PGPub 2016/0082772).
Regarding claims 21 and 22, the combination lacks an indicator, including a light emitting element, provided at the base portion and configured to indicate either the first information or the second information, or both of the first information and the second information.  
Biderman teaches a bicycle communication apparatus having a base (interface panel 1200, illustrated in Figure 12B and described in paragraph [0493]) for providing motor power assist.  An indicator, including a light emitting element (power status lights 1210 and a power indicator light 1212), is provided at the base portion and configured to indicate the first information from the assist motor.
It would have been obvious to one of ordinary skill in the art to provide the combination communication apparatus with motor indicator lights, as taught by Biderman, in order to provide an indication of motor status from perceptible from a location spaced away from the bicycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamann teaches a communication apparatus, including wired and/or wireless transmission of signals of information regarding a motor that assists in propulsion and a gear shifting device.
Hashimoto, Khaligh, Thompson, Kimmich, Jordan, and Aoki teach bicycle control and communication devices.
Ishii illustrates a wireless communicator for a bicycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb